Case 1:21-cv-10307-PBS Document1 Filed 02/23/21 Page 1 of 3

UNITED STATES DISTRICT COURT
DISTRICT OF MASSACHUSETTS

CASE NO:

 

QUINCY MUTUAL INSURANCE CO.
(as subrogee of Emmanuel Bardis)

Plaintiff,
Vv.

UNITED STATES OF AMERICA

)
)
)
)
)
)
) COMPLAINT
)
)
)
Defendant )
)

 

FACTS AND PARTIES
I.

This action arises under the Federal Tort Claims Act, 28 U.S.C. sect. 2761 et seq..

and this Court has jurisdiction under the provisions of 28 U.S.C. sect. 1346(b),
Il.

The Plaintiff, Quincy Mutual Insurance Company. maintains a place of business
at 57 Washington Street, in Quincy, Norfolk County, Massachusetts, and is a duly
organized corporation under the laws of the Commonwealth of Massachusetts, United
States of America.

III.

On or about March 30, 2020, Emmanuel Bardis owned an automobile and

maintained a contract of motor vehicle insurance for that vehicle with the Plaintiff,

Quincy Mutual Insurance Company.
Case 1:21-cv-10307-PBS Document1 Filed 02/23/21 Page 2 of 3

LV
The Plaintiff submitted its claim in the amount of $17,852.76 to the United States
Postal Service, a duly organized body of the United States of America, in accordance
with statute, 28 U.S.C. sect. 2761 et seq. on July 17, 2020. On February 8. 2021, the
United States Postal Service denied the Plaintiff's request.

COUNT 1
(Negligence)

V.
The Plaintiff hereby reavers and realleges each and every allegation contained

within paragraphs | through IV as if specifically set forth herein.

VI.

On or about March 30, 2020, Emmanuel Bardis, a resident of Hingham, Plymouth
County, Massachusetts, was operating a motor vehicle in the exercise of due care at or
near High Street in Hingham, Massachusetts, when an individual named Kenneth
O’Sullivan, while acting as an agent, servant, or employee of the Defendant. the United
States of America, carelessly and/or negligently struck Mr. Bardis’s vehicle.

VIL.

As a result of the Defendant’s negligence, Mr. Bardis’s motor vehicle suffered

property damage.
VIL.
A claim was made against the Plaintiff by its insured under the property damage

portion of the contract of insurance in the amount of $17,852.76.

Ih
Case 1:21-cv-10307-PBS Document1 Filed 02/23/21 Page 3 of 3

WHEREFORE, the Plaintiff seeks judgment against the Defendant, United States

of America in the amount of $17,852.76, as well as any other relief this court may deem

proper.

Dated: February 22, 2021

tad

THE PLAINTIFF
By its ney

-

Lt

Jgs€ph P. Bonfiglié #663414
erek A. Buckley #692956

Bolden & Bonfiglio, LLC

40 Lowell Street, Suite 24

Peabody, MA 01960

Tel. 978-744-2162

Fax 978-744-6705

jbonfiglio@bblawma.com

dbuckley@bblawma.com
